Citation Nr: 0510498	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran's claims folder has since been 
transferred to the Winston-Salem, North Carolina RO.

The veteran was afforded a central office Board hearing in 
January 2005; the transcript is of record.

The issue of entitlement to service connection for glaucoma 
and a left foot injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1975 RO decision, service connection was denied 
for glaucoma.

2.  Evidence received since the June 1975 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.





CONCLUSIONS OF LAW

1.  The June 1975 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2004).

2.  New and material evidence has been received since the 
June 1975 denial, and the claim of service connection for 
glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not been provided proper notice in accordance 
with the requirements of the VCAA, however, in light of the 
favorable decision as it relates to the issue of whether new 
and material evidence has been received to reopen a claim of 
service connection for glaucoma, no further discussion of 
VCAA is necessary at this point.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran submitted his initial claim of service connection 
for glaucoma in December 1974; the claim was subsequently 
denied in June 1975.  The veteran did not initiate an appeal 
of that decision.  As the veteran did not initiate an appeal, 
the RO's June 1975 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2004).

Evidence of record at the time of the June 1975 denial 
consisted of service medical records and a VA examination 
performed in December 1974 diagnosing glaucoma.  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran submitted post-service medical 
records and was afforded VA examinations in January 2002 and 
March 2004.  The March 2004 examiner offered an opinion 
regarding etiology.  The veteran also claims that he 
attempted to reenlist in June 1974 in Raleigh, North 
Carolina, but was deemed not qualified due to his glaucoma.  
Such information is vital to the veteran's claim and is new 
and material within the meaning of VA regulations.  38 C.F.R. 
§ 3.156(a) (2004).  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108 (West 2002).

For reasons described in further detail below, additional 
development of the veteran's claim is warranted.  The 
reopening of the veteran's claim for service connection for 
glaucoma represents only a partial grant of the benefit 
sought on appeal.


ORDER

New and material evidence has been received, and the claim of 
service connection for glaucoma is reopened.  To that extent 
only, the appeal is granted.


REMAND

The veteran contends that he attempted to reenlist in June 
1974; however, he reported he was denied entrance because of 
his glaucoma.  The evidence of record contains a Request for 
Information by the RO issued in January 1999; however, the 
record does not contain a response.  The RO should attempt to 
corroborate the veteran's contentions regarding his attempt 
to reenlist.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the claims 
folder.

In March 2004, the veteran was afforded a QTC examination at 
Coastal Eye Clinic.  Upon review of the examination, it is 
apparent that the examiner did not review the veteran's claim 
folder contemporaneously with the physical examination.  The 
examiner noted that in 1972, while the veteran was in 
service, a diagnosis of glaucoma in both eyes was rendered.  
The Board notes that the veteran separated from service in 
November 1971, and it is unclear what medical evidence the 
examiner relied on when stating that a diagnosis of glaucoma 
was rendered in 1972.  It is unclear whether the examiner's 
report is based on a historical report by the veteran or a 
review of medical documentation.  In any event, the veteran 
should be afforded another QTC or VA examination, and the 
examiner should be provided with the veteran's claims 
folders, to include the veteran's service medical records.  
The examiner should provide an opinion as to the likely date 
of onset of the veteran's glaucoma, and the etiology of the 
disorder, to include whether it is related to service or any 
incident therein.

The veteran has claimed entitlement to service connection for 
a "busted left foot" due to an injury sustained in service 
in March 1971.  Initially, the Board notes that in April 1981 
service connection was established for residuals of 
cellulitis of the left foot due to an injury sustained in 
service in March 1971, and this disability is currently rated 
under the schedule of ratings for skin, specifically 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Based on his claim 
of service connection for a "busted left foot," the veteran 
was afforded a VA examination in October 2001 and complained 
of pain during weather changes, and swelling.  Upon physical 
examination, the examiner opined that the veteran's 
complaints of pain were due to the veteran's "previous 
injury" and degenerative disease.  It is unclear to the 
Board what "previous injury" the examiner is referencing, 
and the opinion regarding etiology is ambiguous.  It has 
already been established that the veteran has residuals of 
cellulitis of the left foot due to the March 1971 injury; 
therefore, the veteran should be afforded another VA 
examination to assess whether he has another disability of 
the left foot from his March 1971 injury, or due to any other 
incident in service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify 
whether the veteran attempted to reenlist 
in active service in or about June 1974 
in Raleigh, North Carolina.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
the veteran's glaucoma.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file, 
including the veteran's service medical 
records, and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's glaucoma is 
etiologically related to his service or 
any incident therein.  The examiner 
should also opine on the likely date of 
onset of the veteran's glaucoma.  

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the existence of 
any disorders of the left foot, and 
provide an opinion regarding the 
etiology of any such disorders.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file, 
including the veteran's service medical 
records, and provide an opinion as to 
whether it is at least as likely as not 
that any disorder of the left foot is 
etiologically related to the March 1971 
incident in service, or any other 
incident in service.  The examiner 
should be made aware that service 
connection is already in effect for 
residuals of cellulitis of the left 
foot, therefore, an opinion regarding 
etiology should relate to other 
diagnosed disorders of the left foot.

4.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for glaucoma and a 
left foot disorder.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


